DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Specification
The disclosure is objected to because of the following informalities:
Throughout the specification “missing part(s)” are described as a “divided portions”. It’s not clear what is “missing” based on the specification and drawing. Further clarification is required.

“a mount” in claim 2, “a first divided portion” in claim 3, “a second divided portion” in claim 5 and 6, “second flexible boards” in claim 7 are not described in the specification. 

Appropriate correction is required.

Drawings
The drawings are objected to because:

It’s not clear what is a divided portions 38, 42a-42c. Based on Fig. 9, 38 is pointing to an edge of metal plate 40. Is it the space between 30a and 40 instead? Fig. 8 also shows 42a-42c points to an edge of rear support surface 35. Further clarification is required.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“a mount” in claim 2,
“a first divided portion” in claim 3,
“a second divided portion” in claim 5 and 6,
“second flexible boards” in claim 7,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a missing part that is a divided portion”. It’s not clear what is a missing part. Is it just a space, notch, gap in the frame? It’s not clear based on the specification and drawing. In order to examine this application, examiner will assume a space is the same as divided portion.
Furthermore, “the metal plate… supplements the divided portion…”. It’s not clear how the metal plate can “supplements” the divided portion (space). Is the metal plate occupying/overlapping a portion of the divided portion (space)? Further clarification is required.

	Claims 2-8 depends on claim 1.
	Claim 9 has similar issue as above claim 1.

	Claim 2 recites alternative “an electronic component or a mount on the frame”. However, it immediately follows “the mount attaches the electronic component to the frame”, which means both are required by claim 2 contradicting the alternative statement. Thus, claim 2 is indefinite. In order to examine this application, examiner will assume claim 2 is in alternative, and that the limitation “the mount attaches the electronic component to the frame” is not required by the claim.
	claims 3-7 depends on claim 2.

	Claim 3 recites “a camera”. Note that claim 2 also requires “an electronic component”. Since camera is an electronic component, is the electronic component of claim 2 the same as the camera in claim 3? Furthermore, based on the specification at [0057], which states “the electronic component such as the camera 27a or the flexible board 52…”. Thus, it appears camera of claim 3 can be the electronic component of claim 2. In order to examine this application, examiner will assume the electronic component comprises a camera.
	claims 4-7 depends on clam 3.

	Claim 8 recites “organic EL display”. It’s not clear if “EL” stands for “electroluminescent” or “light emitting”, since both terms share the same abbreviation. Applicant should spell out the abbreviation at first instance to prevent confusion. Based on the specification at [0036], it appears EL is referring to light emitting.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Garelli et al. (US 8,638,549; hereinafter “Garelli”) in view of Mathew et al. (US 2010/0315570; hereinafter “Mathew”).
Regarding claim 1 as best understood, Garelli teaches an electronic apparatus (10, Fig. 1) comprising: a first chassis (chassis of 12A, Fig. 1A) having lateral surfaces (later surface shown on 12A) including a frame (56, 54, 50, Figs. 3, 4) and a rear surface (26, Fig. 4) including a first glass plate (26 supported by 56 as shown in Fig. 4; col. 7, lns. 37-41: “…Rear plate 26 may include at least an exterior portion that is formed from a layer of glass.”) supported by the frame; a second chassis (chassis of 12B, Fig. 1A) connected to the first chassis via a hinge (20, Fig. 1A) and that rotates on the hinge (see 22 and 24, Fig. 1A); a display (18, 72 and/or 74, Figs. 1A, 4) in the first chassis with a display surface facing a front surface of the first chassis (front surface is the cover glass, see col. 18, lns. 11-13: “…A cover glass layer… may be incorporated into display structure 72 if desired…”), wherein the frame includes: a frame-shaped outer wall (50, 54, 56 are the outer wall as shown in Figs. 3-5) that constitutes the lateral surfaces of the first chassis; and a glass support (same as 64, Fig. 4) that protrudes from the outer wall towards an inward direction of the frame (64 protrudes inward direction of the frame, refer to Fig. 4), wherein the glass support extends along an edge (edge of 26) of the first glass plate and includes a missing part that is a divided portion (missing part interpreted as space for 68 before 68 is placed, and served as divided portion between 26 and 56 in Fig. 4). 
Garelli does not teach the electronic apparatus further comprises a metal plate that is thinner than a portion of the glass support adjacent to the divided portion, and the metal plate is fixed to the frame, supplements the divided portion, and supports the first glass plate together with the glass support. However, Mathew teaches an electronic apparatus (Fig. 2) further comprises a metal plate (42, Fig. 2) that is thinner than a portion of a glass support (34 supports 36, Fig. 2) adjacent to a divided portion (space at 38 is considered as a divided portion between 36 and 34, Fig. 2), and the metal plate is fixed to the frame (42 fixed to 34 as shown in Fig. 2), supplements the divided portion, and supports a glass plate (36, Fig. 2) together with the glass support ([0031]: “…metal chassis member 42 into which the layers of glass and other display module structures may be mounted…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electronic apparatus further comprises a metal plate that is thinner than a portion of the glass support adjacent to the divided portion, and the metal plate is fixed to the frame, supplements the divided portion, and supports the first glass plate together with the glass support in Garelli, as taught by Mathew, in order to enhance structural support for the glass plate and the display.
	Regarding claim 2 as best understood, Garelli in view of Mathew teaches the electronic apparatus according to claim 1, and Garelli further teaches an electronic component or a mount (same as 66, which mounts 68 and 26, Fig. 4) on the frame, and the electronic component or the mount is disposed at the divided portion (portion of 66 is at the divided portion as shown in Fig. 4).
	Regarding claim 8 as best understood, Garelli in view of Mathew teaches the electronic apparatus according to claim 1, and Garelli further teaches wherein the display includes an organic EL display (col. 6, lns. 38-39: “Display 18 may be … an organic light-emitting diode…”) including a plastic plate as a substrate (col. 17, lns. 43-52: “…light-emitting diode 92L is covered with a conformal layer of clear plastic…”).
	Regarding claim 9 as best understood, Garelli in view of an electronic apparatus (10, Fig. 1) comprising: a chassis (chassis of 12A, Fig. 1A) having lateral surfaces (lateral surface shown on 12A) including a frame (56, 54, 50, Figs. 3, 4) and a rear surface (26, Fig. 4) including a glass plate (26 supported by 56 as shown in Fig. 4; col. 7, lns. 37-41: “…Rear plate 26 may include at least an exterior portion that is formed from a layer of glass.”) supported by the frame; and a display (18, 72 and/or 74, Figs. 1A, 4) having a display surface facing a front surface of the chassis (front surface is the cover glass, see col. 18, lns. 11-13: “…A cover glass layer… may be incorporated into display structure 72 if desired…”), wherein the frame includes: a frame-shaped outer wall (50, 54, 56 are the outer wall as shown in Figs. 3-5) that constitutes the lateral surfaces of the chassis; and a glass support (same as 64, Fig. 4) that protrudes from the outer wall towards an inward direction of the frame (64 protrudes inward direction of the frame, refer to Fig. 4), wherein the glass support extends along an edge (edge of 26) of the glass plate and includes a missing part that is a divided portion (missing part interpreted as space for 68 before 68 is placed, and served as divided portion between 26 and 56 in Fig. 4).
Garelli does not teach the electronic apparatus further comprises a metal plate that is thinner than a portion of the glass support adjacent to the divided portion, and the metal plate is fixed to the frame, supplements the divided portion, and supports the glass plate together with the glass support. However, Mathew teaches an electronic apparatus (Fig. 2) further comprises a metal plate (42, Fig. 2) that is thinner than a portion of a glass support (34 supports 36, Fig. 2) adjacent to a divided portion (space at 38 is considered as a divided portion between 36 and 34, Fig. 2), and the metal plate is fixed to the frame (42 fixed to 34 as shown in Fig. 2), supplements the divided portion, and supports a glass plate (36, Fig. 2) together with the glass support ([0031]: “…metal chassis member 42 into which the layers of glass and other display module structures may be mounted…”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electronic apparatus further comprises a metal plate that is thinner than a portion of the glass support adjacent to the divided portion, and the metal plate is fixed to the frame, supplements the divided portion, and supports the glass plate together with the glass support in Garelli, as taught by Mathew, in order to enhance structural support for the glass plate and the display.

Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841